Citation Nr: 0211708	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether the claim for service connection for bilateral 
hearing loss can be reopened.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  
Service connection based on service aggravation for bilateral 
defective hearing was originally granted by the RO in a May 
1949 rating decision.  In a September 1960 rating decision 
service connection for this disability was severed on the 
basis of clear and unmistakable error in the original grant.  
In an April 1961 decision, the Board denied restoration of 
service connection for defective hearing.  In a decision of 
March 1979, the Board denied the veteran's application to 
reopen his claim for service connection for bilateral 
defective hearing based on new and material evidence.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO that denied the veteran's application to reopen his claim 
for service connection for bilateral defective hearing based 
on new and material evidence.  The case is before the Board 
for appellate consideration at this time.   


FINDINGS OF FACT

1. The Board last denied service connection for bilateral 
defective hearing in March 1979.  

2. A VA General Counsel Opinion, and a decision of the United 
States Court of Appeals for Veterans Claims (Court) issued 
subsequent to the Board's March 1979 decision create a new 
basis of entitlement to service connection for bilateral 
defective hearing.  

3. Right ear hearing loss was demonstrated on examination for 
entrance into service.

4. The right ear hearing loss became permanently worse in 
service.

5. Left ear hearing loss is due to blast injury during 
service.


CONCLUSIONS OF LAW

1. Changes in law since the March 1979 Board decision warrant 
adjudication of the veteran's claim on a de novo basis.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).

2. Pre-existing right ear hearing loss was aggravated in 
service.  38 U.S.C.A. § 1111, 1153 (West 1991); 38 C.F.R. 
§ 3.306 (2001).

3. Left ear hearing loss was incurred in service.  
38 U.S.C.A. § 1110, 1154(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Because the Board is allowing the claims decided in this 
decision, there is no need to further assist the veteran in 
substantiating those claims.  38 U.S.C.A. § 5103A(a)(2).

The evidence that was associated with the claims folder at 
the time of the Board's March 1979 decision that last denied 
service connection for bilateral defective hearing may be 
briefly summarized.  On the veteran's August 1942 
preinduction examination his hearing was reported to be 10/20 
in the right ear and 20/20 in the left ear.  Upon examination 
prior to service entrance in July 1943 the veteran's hearing 
was reported to be 8/15 in the right ear and 15/15 in the 
left ear.  It was noted that bone conduction was good, but 
Eustachian catarrhal deafness may be present.  During a 
hospitalization at a military facility in January 1944 the 
veteran's hearing acuity was reported as 0/15 in the right 
ear and 15/15 in the left ear.  He reported having trouble 
with his right ear for over a year.  The diagnoses included 
bilateral conductive type defective hearing and right 
catarrhal Eustachian salpingitis.  Otosclerosis was 
suspected.  

In March 1944 the veteran was seen with complaints of 
deafness in the right ear and buzzing and pain.  It was noted 
that the veteran used to box and had had deafness since then.  
In April 1944 the veteran was said to have chronic 
obstructive deficient hearing.  When evaluated in June 1944 
the veteran's hearing was 15/15 in the left ear and 0/15 in 
the right ear.  On the veteran's November 1945 examination 
prior to service discharge the veteran had 5/15 hearing in 
the right ear and 15/15 hearing in the left ear.  Severe 
conductive deafness in the right ear was reported.  

In March 1947 the veteran was hospitalized at a private 
facility and underwent an ear fenestration that resulted in 
no noticeable improvement in the veteran's hearing.  

After a VA examination in May 1949 the diagnoses included 
bilateral mixed type defective hearing with 0/20 hearing on 
the right and 15/20 hearing on the left.  During a VA 
hospitalization for the veteran's defective hearing in 
October and November 1950 he underwent a revision of his 
external ear and a right mastoidectomy.  

Private clinical evaluations and medical statements indicate 
treatment and evaluations since 1961 for complaints of pain 
and deafness in the right ear.  The veteran's symptoms were 
attributed to a blast injury sustained during service.  

The evidence associated with the claims folder subsequent to 
the Boards March 1979 decision includes documentation from 
the Social Security Administration that indicates that the 
veteran became entitled to disability benefits in March 1971.  

Private clinical records indicate treatment during the 1980s 
and 1990s for various disorders that included a severe to 
profound mixed hearing loss.  

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hog v. West, 155 F.3d 1356 (Fed. Cri. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the condition.  Aggravation will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306(b) (2001).  

The Board's April 1961 decision upholding the severance of 
service connection was premised on a finding that the 
veteran's inservice hearing loss was attributable to 
otosclerosis, which the Board found to be a disease of 
"familial origin."  The basis for the Board's March 1979, 
decision to deny the veteran's application to reopen his 
claim of entitlement to service connection for bilateral 
defective hearing, was essentially that the veteran had 
failed to submit new and material evidence that demonstrated 
that the veteran's preexisting hearing disability had been 
aggravated during his period of active military service.  

The provisions of 38 C.F.R. § 3.303(c) (2001) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. 82-
90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 
1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

In short, the decisions of the Court and VA's General Counsel 
provide that service connection can now be granted for 
diseases of familial origin.  The Court and the Federal 
Circuit have held that where a change in law creates a new 
basis of entitlement to a benefit, such as through 
liberalization of the requirements for entitlement to the 
benefit, a veteran's new application for that benefit is 
separate and distinct from the previously denied claim.  The 
new claim can be provided on a de novo basis on the same 
facts previously considered.  Spencer v. Brown, 17 F.3d 368, 
372 (Fed. Cir. 1994).  The Board finds that the decisions of 
the Court and General Counsel create a new basis of 
entitlement to service connection for the veteran's hearing 
loss, and his new claim for service connection will be 
decided on a de novo basis.

The record shows that while right ear hearing loss was 
identified on examination for service entrance, the hearing 
loss worsened during service.  Current examinations continue 
to show profound right ear hearing loss.  This record 
demonstrates that the pre-existing right ear hearing loss was 
aggravated in service.  Accordingly, service connection is 
warranted for that disability.

The record also shows that the veteran served in combat 
during World War II.  Examiners have attributed his bilateral 
hearing loss to blast injury in service.  Such an injury is 
consistent with the circumstances of the veteran's 
participation in combat during service.  Current clinical 
records show left ear hearing loss.  38 C.F.R. § 3.385 
(2001).  Accordingly, the Board finds that service connection 
is also warranted for left ear hearing loss.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

